DETAILED ACTION
	The final rejection sent 7/12/2022 has been withdrawn and new rejection recited below.  

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 17, and 20 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2004/0075116) (“Lee”).
With regard to claim 1, figure 8 of Lee discloses a symmetrical layout structure (L1~L15) of a semiconductor device, the symmetrical layout structure (L1~L15) formed on a chip, performed in a (2^(M+1))x(2^(M+1)) array (M=4; (2^(4+1))x(2^(4+1))=32), and comprising 2^M-r (M=4, r=15, 2^4-15= 1) working units and r dummy unit(s) (r=15); and each working unit having 2^(2+M) sub-working units (M=4, 2^(2+4)=64) continuously connected by a closed trace and arranged along the closed trace in the array, wherein M (M=4) is a positive integer, r is zero or a positive integer (r=15), and each closed trace forms a parallelogram (L1~L15) that is symmetrical to a diagonal path of the array (“capacitor array”, par [0055]), each of the working units is a capacitor unit (“capacitor array”, par [0055]), a resistor unit, or an inductor unit; and each of the sub-working units is a sub-capacitor unit (“capacitor array”, par [0055]), a sub-resistor unit, or a sub-inductor unit correspondingly.
With regard to claim 20, figures 1 and 8 of Lee discloses a symmetrical layout structure (L1~L15) of a semiconductor device, the symmetrical layout structure (L1~L15) formed on a chip, performed in a (2^(M+1))x(2^(M+1)) array (M=4; (2^(4+1))x(2^(4+1))=32), and comprising 2^M-r (M=4, r=15, 2^4-15= 1) working units and r dummy unit(s) (r=15); and each working unit having 2^(2+M) sub-working units (M=4, 2^(2+4)=64) continuously connected by a closed trace and arranged along the closed trace in the array, wherein M (M=4) is a positive integer, r is zero or a positive integer (r=15), and each closed trace forms a parallelogram (L1~L15) that is symmetrical to a diagonal path of the array (“transistor array”, par [0006]), each of the working units (L1~L15) is a current (“electric current”, par [0008]) cell, and each of the sub-working units is a sub-current cell (L1~L15), wherein the sub-current cells (L1~L15) of each current (“electric current”, par [0008]) cell are electrically connected in parallel (L1~L15 connected in parallel, fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0075116) (“Lee”) in view of Fan (US 2018/0115317). 
With regard to claim 14, Lee does not disclose that the sub-capacitor units of each capacitor unit are electrically connected in parallel or in series.  
However, fig. 5 of Fan discloses that the sub-capacitor units of each capacitor unit (“sub-capacitor arrays”, par [0047]) are electrically connected in parallel (“plurality of sub-capacitor arrays that are connected in parallel,” par [0047]) or in series.  
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor array of Lee with the plurality of sub-capacitor arrays connected in parallel as taught in Fan in order to reduce the entire capacitance of an SAR analog-to-digital converter, and thus reduce the size of the analog-to-digital converter and reduce the power consumption. See par [0008] of Fan. 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0075116) (“Lee”) in view of Fattaruso et al. (US 6,246,352) (“Fattaruso”). 
With regard to claim 15, Lee does not disclose the sub-resistor units of each resistor unit are electrically connected in parallel or in series.
However, figure 1 of Fattaruso disclose the sub-resistor units of each resistor unit (“resistor string”, col. 1 ll. 66) are electrically connected in parallel or in series (“series-connected resistor string”, col. 1 ll. 66).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor array of Lee with the resistive elements as taught in Fattaruso in order to provide a digital-to-analog converter that implemented by series-connected resistor strings.  See col. 1 ll. 65-66 of Fattaruso. 

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0075116) (“Lee”) in view of Bunyk et al. (US 2009/0082209) (“Bunyk”). 
With regard to claim 16, Lee does not disclose that the sub-inductor units of each inductor unit are electrically connected in parallel or in series.
However, fig. 1 of Bunyk discloses that the sub-inductor units (“inductor”, par [0066]) of each inductor unit (“inductor”, par [0066]) are electrically connected in parallel or in series (“serially coupled or "longitudinal" superconducting inductor L.sub.L (111-114) and a parallelly coupled or "transverse" superconducting inductor L.sub.T (121-124)”, par [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor array of Lee with the inductors as taught in Bunyk in order to provide a superconducting inductor ladder circuit.  See par [0073] of Bunyk. 

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0075116) (“Lee”) in view of Han et al. (US 2020/0067520) (“Han”).
With regard to claim 17, figure 8 of Lee discloses a symmetrical layout structure (L1~L15) of a semiconductor device, the symmetrical layout structure (L1~L15) formed on a chip, performed in a (2^(M+1))x(2^(M+1)) array (M=4; (2^(4+1))x(2^(4+1))=32), and comprising 2^M-r (M=4, r=15, 2^4-15= 1) working units and r dummy unit(s) (r=15); and each working unit having 2^(2+M) sub-working units (M=4, 2^(2+4)=64) continuously connected by a closed trace and arranged along the closed trace in the array, wherein M (M=4) is a positive integer, r is zero or a positive integer (r=15), and each closed trace forms a parallelogram (L1~L15) that is symmetrical to a diagonal path of the array (“capacitor array”, par [0055]), each of the working units (L1~L15) is a current (“electric current”, par [0008]) cell, and each of the sub-working units is a sub-current cell (L1~L15). 
Lee does not disclose that each sub-current cell is composed of electric switches and current sources.
However, Han discloses that each sub-current cell is composed of electric switches and current sources (“current source cell transistor”, par [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor array of Lee with the current source array as taught in Han in order to provide a current source array of DAC with improved linearity.  See par [0027] of Han. 
With regard to claim 18, fig. 8 of Lee discloses least significant bits (L1~L15) composed of multiple current cells (“electric current”, par [0008]).

Allowable Subject Matter
Claims 6-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/2/2022